Name: Decision No 521/2001/EC of the European Parliament and of the Council of 26 February 2001 extending certain programmes of Community action in the field of public health adopted by Decisions No 645/96/EC, No 646/96/EC, No 647/96/EC, No 102/97/EC, No 1400/97/EC and No 1296/1999/EC and amending those Decisions
 Type: Decision
 Subject Matter: public finance and budget policy;  health;  management;  European construction
 Date Published: 2001-03-17

 Avis juridique important|32001D0521Decision No 521/2001/EC of the European Parliament and of the Council of 26 February 2001 extending certain programmes of Community action in the field of public health adopted by Decisions No 645/96/EC, No 646/96/EC, No 647/96/EC, No 102/97/EC, No 1400/97/EC and No 1296/1999/EC and amending those Decisions Official Journal L 079 , 17/03/2001 P. 0001 - 0007Decision No 521/2001/EC of the European Parliament and of the Councilof 26 February 2001extending certain programmes of Community action in the field of public health adopted by Decisions No 645/96/EC, No 646/96/EC, No 647/96/EC, No 102/97/EC, No 1400/97/EC and No 1296/1999/EC and amending those DecisionsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 152 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having consulted the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) A number of programmes of Community action within the framework for action in the field of public health are to expire shortly.(2) The following expire at the end of 2000:- the programme of Community action on health promotion, information, education and training, adopted by Decision No 645/96/EC of the European Parliament and of the Council(4),- the action plan to combat cancer, adopted by Decision No 646/96/EC of the European Parliament and of the Council(5),- the programme of Community action on the prevention of AIDS and certain other communicable diseases, adopted by Decision No 647/96/EC of the European Parliament and of the Council(6),- the programme of Community action on the prevention of drug dependence, adopted by Decision No 102/97/EC of the European Parliament and of the Council(7).(3) The following expire at the end of 2001:- the programme of Community action on health monitoring, adopted by Decision No 1400/97/EC of the European Parliament and of the Council(8),- the programme of Community action on pollution-related diseases, adopted by Decision No 1296/1999/EC of the European Parliament and of the Council(9).(4) In its Resolution of 8 June 1999 on the future Community action in the field of public health(10), the Council stressed the need for continuity of Community action in the field of public health in the light of the perspective of expiry of existing programmes.(5) In its Communication of 15 April 1998 to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions on the development of public health policy in the European Community, the Commission indicated that existing public health programmes will be coming to an end from the end of year 2000 onwards and stressed that there is a need to ensure that there is no vacuum in Community policy in this important field. The subsequent debate on that communication resulted in a consensus among the Community institutions in favour of developing a new health strategy with an overall public health programme of action.(6) While a new strategy and proposals for a new, overall, public health programme are being considered, the present programmes in the public health area should be extended until the end of 2002 in order to avoid any interruption in the Community action concerned.(7) For the programmes which are due to expire on 31 December 2000, provision should be made for a two-year extension over two successive years for the period from 1 January 2001 to 31 December 2001 and for the period from 1 January 2002 to 31 December 2002, respectively, and for the annual division of the financial framework implementing the programmes in question.(8) In order to ensure a smooth and effective transition of Community actions from the existing programmes to the overall programme for health being adopted, this Decision for an extension should ensure, in specifying the extension of the financial framework of the programmes, a balanced distribution of financial aid among the action programmes.(9) This Decision should be repealed from the date of entry into force of a new Decision of the European Parliament and of the Council adopting a Community action programme in the field of public health.(10) The Agreement on the European Economic Area (EEA) provides for greater cooperation in the field of public health between the Community and its Member States, on the one hand, and the countries of the European Free Trade Association participating in the EEA (EFTA/EEA countries), on the other. Provision should also be made to open the programmes in the field of public health to participation of the associated central and eastern European countries in accordance with the conditions established in the Europe Agreements, in their additional protocols and in the decisions of the respective Association Councils, of Cyprus, funded by additional appropriations in accordance with the procedures to be agreed with that country, as well as of Malta and Turkey, funded by additional appropriations, in accordance with the provisions of the Treaty.(11) In extending the programmes, account should be taken of the communication of 15 June 2000 from the Commission to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions, on the health strategy of the European Community, the Council Conclusions of 26 November 1998 on the future framework for Community action in the field of public health(11), the Council Resolution of 8 June 1999 on the future Community action in the field of public health(12), the European Parliament Resolution of 10 March 1999(13), the opinion of the Economic and Social Committee of 9 September 1998(14) and the opinion of the Committee of the Regions of 19 November 1998(15). Account should also be taken of the interim report from the Commission of 14 October 1999 to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions on the implementation of the programmes of Community action on the prevention of cancer, AIDS and certain other communicable diseases, and drug dependence within the framework for action in the field of public health, and the interim report from the Commission of 22 March 2000 to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions on the implementation of the programme of Community action on health promotion, information, education and training (1996-2000).(12) This Decision lays down, for the period of extension of the action programmes, a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(16), for the budgetary authority during the annual budgetary procedure.(13) Decisions No 645/96/EC, No 646/96/EC, No 647/96/EC, No 102/97/EC, No 1400/97/EC and No 1296/1999/EC should be amended to take account of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(17).(14) The action programmes should be monitored and continuously evaluated by the Commission acting in cooperation with the Member States,HAVE DECIDED AS FOLLOWS:Article 1Decision No 645/96/EC is hereby amended as follows:1. in Article 1(1) the date "31 December 2000" shall be replaced by "31 December 2002";2. in Article 2(1) the words "in accordance with Article 5" shall be replaced by the words "in accordance with the procedures laid down in Article 5a(2) and (3)";3. Article 3(1) shall be replaced by the following:"1. The financial framework for the implementation of the programme for the period from 1 January 1996 to 31 December 2000 shall be EUR 35 million, for the period from 1 January 2001 to 31 December 2001, EUR 7,27 million, and for the period from 1 January 2002 to 31 December 2002, EUR 7,27 million.";4. Article 5 shall be replaced by the following:"Article 5Implementing measuresThe measures necessary for the implementation of this Decision, relating to the matters referred to below shall be adopted in accordance with the management procedure referred to in Article 5a(3):(a) an annual work programme indicating the priorities for action;(b) the arrangements, criteria and procedures for selecting and financing projects under the programme, including those involving cooperation with international organisations competent in the field of public health and participation of the countries referred to in Article 6(2);(c) the evaluation procedure;(d) the arrangements for dissemination and transfer of results;(e) the arrangements for cooperating with the institutions and organisations referred to in Article 2(2).The necessary measures for implementing this Decision as regards other matters shall be adopted in accordance with the advisory procedure referred to in Article 5a(2).";5. the following Article shall be inserted:"Article 5aCommittee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.3. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.4. The Committee shall adopt its rules of procedure.";6. in Article 6:(a) in paragraph 1 the words "in accordance with the procedure laid down in Article 5" shall be replaced by the words "in accordance with the procedures laid down in Article 5a(2) and (3)";(b) paragraph 2 shall be replaced by the following:"2. This programme shall be open to participation by the following countries:(a) the EFTA/EEA countries in accordance with the conditions provided for in the EEA Agreement;(b) the associated countries of central and eastern Europe in accordance with the conditions laid down in the Europe Agreements, the Additional Protocols to these Agreements and the decisions of the relevant Association Councils;(c) Cyprus which shall be funded by additional appropriations, in accordance with procedures to be agreed with this country;(d) Malta and Turkey which shall be funded by additional appropriations in accordance with the provisions of the Treaty.";7. Article 7 shall be replaced by the following:"Article 7Monitoring and evaluation1. In implementing this Decision the Commission, acting in cooperation with the Member States, shall take all the necessary measures to ensure the monitoring and evaluation of the actions of the programme, as provided for in Article 1.2. The Commission shall submit to the European Parliament and the Council an interim report in July 1998 and a final report upon completion of the programme. These reports shall include the results of the evaluation referred to in paragraph 1. These reports shall also be submitted to the Economic and Social Committee and the Committee of the Regions."Article 2Decision No 646/96/EC is hereby amended as follows:1. in Article 1(1) the date "31 December 2000" shall be replaced by "31 December 2002";2. in Article 2(1) the words "in accordance with the procedures laid down in Article 5" shall be replaced by the words "in accordance with the procedures laid down in Article 5a(2) and (3)";3. Article 3(1) shall be replaced by the following:"1. The financial framework for implementation of this plan for the period from 1 January 1996 to 31 December 2000 shall be EUR 64 million, for the period from 1 January 2001 to 31 December 2001 EUR 13,3 million and for the period from 1 January 2002 to 31 December 2002 EUR 13,3 million.";4. Article 5 shall be replaced by the following:"Article 5Implementing measuresThe necessary measures for implementing this Decision, relating to the matters referred to below, shall be adopted in accordance with the management procedure referred to in Article 5a(3):(a) an annual work programme indicating the priorities for action;(b) the simplification and improvement of this plan's basic administrative procedures, which shall be duly published;(c) the arrangements, criteria and procedures for selecting and financing projects under this action plan, including those involving cooperation with international organisations competent in the field of public health and participation of the countries referred to in Article 6(2);(d) the evaluation procedure;(e) the arrangements for the dissemination and transfer of results;(f) the arrangements for cooperating with the institutions and organisations referred to in Article 2(2).The necessary measures for the implementation of this Decision as regards other matters shall be adopted in accordance with the advisory procedure referred to in Article 5a(2).";5. the following Article shall be inserted:"Article 5aCommittee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.3. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.4. The Committee shall adopt its rules of procedure.";6. in Article 6:(a) in paragraph 1 the words "in accordance with the procedure laid down in Article 5" shall be replaced by the words "in accordance with the procedures laid down in Article 5a(2) and (3)";(b) paragraph 2 shall be replaced by the following:"2. This plan shall be open to participation by the following countries:(a) the EFTA/EEA countries in accordance with the conditions provided for in the EEA Agreement;(b) the associated countries of central and eastern Europe in accordance with the conditions laid down in the Europe Agreements, the Additional Protocols to these Agreements and the decisions of the relevant Association Councils;(c) Cyprus which shall be funded by additional appropriations, in accordance with procedures to be agreed with this country;(d) Malta and Turkey which shall be funded by additional appropriations in accordance with the provisions set of the Treaty.";7. Article 7(2) shall be replaced by the following:"2. The Commission shall submit to the European Parliament and the Council an interim report in July 1998 and a final report upon completion of this plan. The reports shall highlight, in particular, the complementarity between this action and others provided for in Article 4. The Commission shall incorporate into these reports the results of the evaluations. It shall also send the reports to the Economic and Social Committee and the Committee of the Regions."Article 3Decision No 647/96/EC is hereby amended as follows:1. in Article 1(1) the date "31 December 2000" shall be replaced by "31 December 2002";2. in Article 2(1) the words "in accordance with Article 5" shall be replaced by the words "in accordance with the procedures laid down in Article 5a(2) and (3)";3. Article 3(1) shall be replaced by the following:"1. The financial framework for implementation of this programme for the period from 1 January 1996 to 31 December 2000 shall be EUR 49,6 million, for the period from 1 January 2001 to 31 December 2001 EUR 10,07 million and for the period from 1 January 2002 to 31 December 2002 EUR 10,07 million.";4. Article 5 shall be replaced by the following:"Article 5Implementing measuresThe necessary measures for implementing this Decision relating to the matters referred to below shall be adopted in accordance with the management procedure referred to in Article 5a(3):(a) an annual work programme indicating priorities for action;(b) the arrangements, criteria and procedures for selecting and financing projects under this programme, including those involving cooperation with the international organisations competent in the field of public health and participation of the countries referred to in Article 6(2);(c) the evaluation procedure;(d) the arrangements for dissemination and transfer of results;(e) the arrangements for cooperating with the institutions and organisations referred to in Article 2(2).The necessary measures for the implementation of this Decision as regards other matters shall be adopted in accordance with the advisory procedure referred to in Article 5a(2).";5. the following Article shall be inserted:"Article 5aCommittee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.3. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.4. The Committee shall adopt its rules of procedure.";6. in Article 6:(a) in paragraph 1 the words "in accordance with the procedure laid down in Article 5" shall be replaced by the words "in accordance with the procedures laid down in Article 5a(2) and (3)";(b) paragraph 2 shall be replaced by the following:"2. This programme shall be open to participation by the following countries:(a) the EFTA/EEA countries in accordance with the conditions provided for in the EEA Agreement;(b) the associated countries of central and eastern Europe in accordance with the conditions laid down in the Europe Agreements, the Additional Protocols to these Agreements and the decisions of the relevant Association Councils;(c) Cyprus which shall be funded by additional appropriations, in accordance with procedures to be agreed with this country;(d) Malta and Turkey which shall be funded by additional appropriations in accordance with the provisions of the Treaty.";7. Article 7(2) shall be replaced by the following:"2. The Commission shall submit to the European Parliament and the Council an interim report in July 1998 and a final report upon completion of this programme. It shall incorporate into these reports the results of the evaluations. It shall also send the reports to the Economic and Social Committee and the Committee of the Regions."Article 4Decision No 102/97/EC is hereby amended as follows:1. in Article 1(1) the date "31 December 2000" shall be replaced by "31 December 2002";2. in Article 2(1) the words "in accordance with Article 5" shall be replaced by the words "in accordance with the procedures laid down in Article 5a(2) and (3)";3. Article 3(1) shall be replaced by the following:"1. The financial framework for the implementation of the programme for the period from 1 January 1996 to 31 December 2000 shall be EUR 27 million, for the period from 1 January 2001 to 31 December 2001, EUR 5,38 million, and for the period from 1 January 2002 to 31 December 2002, EUR 5,38 million.";4. Article 5 shall be replaced by the following:"Article 5Implementing measuresThe measures necessary for implementing this Decision, relating to the matters referred to below, shall be adopted in accordance with the management procedure referred to in Article 5a(3):(a) an annual work programme indicating the priorities for action;(b) the arrangements, criteria and procedures for selecting and financing projects under the programme, including those involving cooperation with international organisations competent in the field of public health and participation of the countries referred to in Article 6(2);(c) the evaluation procedure;(d) the arrangements for dissemination and transfer of results;(e) the arrangements for cooperating with the institutions and organisations referred to in Article 2(2).The necessary measures for the implementation of this Decision as regards other matters shall be adopted in accordance with the advisory procedure referred to in Article 5a(2).";5. The following Article shall be inserted:"Article 5aCommittee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.3. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.4. The Committee shall adopt its rules of procedure.";6. in Article 6:(a) in paragraph 1 the words "in accordance with the procedure laid down in Article 5" shall be replaced by the words "in accordance with the procedures laid down in Article 5a(2) and (3)";(b) paragraph 2 shall be replaced by the following:"2. This programme shall be open to participation by the following countries:(a) the EFTA/EEA countries in accordance with the conditions provided for in the EEA Agreement;(b) the associated countries of central and eastern Europe in accordance with the conditions laid down in the Europe Agreements, the Additional Protocols to these Agreements and the decisions of the relevant Association Councils;(c) Cyprus which shall be funded by additional appropriations, in accordance with procedures to be agreed with this country;(d) Malta and Turkey which shall be funded by additional appropriations in accordance with the provisions of the Treaty.";7. Article 7(2) shall be replaced by the following:"2. The Commission shall submit to the European Parliament and the Council an interim report in July 1998 and a final report upon completion of the programme. It shall incorporate into these reports the results of the evaluations. It shall also forward these reports to the Economic and Social Committee and the Committee of the Regions."Article 5Decision No 1400/97/EC is hereby amended as follows:1. in Article 1(1) the date "31 December 2001" shall be replaced by "31 December 2002";2. in Article 2(1) the words "in accordance with Article 5" shall be replaced by the words "in accordance with the procedures laid down in Article 5a(2) and (3)";3. Article 3(1) shall be replaced by the following:"1. The financial framework for the implementation of the programme for the period from 1 January 1997 to 31 December 2001 shall be EUR 13,8 million and for the period from 1 January 2002 to 31 December 2002, EUR 4,4 million.";4. Article 5 shall be replaced by the following:"Article 5Implementing measuresThe measures necessary for implementing this Decision, relating to the matters referred to below shall be adopted in accordance with the management procedure referred to in Article 5a(3):(a) an annual work programme indicating the priorities for action;(b) the arrangements, criteria and procedures for selecting and financing projects under the programme, including those involving cooperation with international organisations competent in the field of public health and participation of the countries referred to in Article 6(2);(c) the evaluation procedure;(d) the provisions applicable to reporting of the data, conversion thereof and other methods for making the data comparable in order to achieve the objective referred to in Article 1(2);(e) the arrangements for dissemination and transfer of results;(f) the arrangments for cooperating with the institutions and organisations referred to in Article 2(2);(g) the provisions for the definition and selection of indicators;(h) the provisions for the content specifications necessary for the setting up and operation of the networks.The necessary measures for the implementation of this Decision as regards other matters shall be adopted in accordance with the advisory procedure referred to in Article 5a(2).";5. the following Article shall be inserted:"Article 5aCommittee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.3. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.4. The Committee shall adopt its rules of procedure.";6. in Article 6:(a) in paragraph 1 the words "in accordance with the procedure laid down in Article 5" shall be replaced by the words "in accordance with the procedures laid down in Article 5a(2) and (3)";(b) paragraph 2 shall be replaced by the following:"2. This programme shall be open to participation by the following countries:(a) the EFTA/EEA countries in accordance with the conditions provided for in the EEA Agreement;(b) the associated countries of central and eastern Europe in accordance with the conditions laid down in the Europe Agreements, the Additional Protocols to these Agreements and the decisions of the relevant Association Councils;(c) Cyprus which shall be funded by additional appropriations, in accordance with procedures to be agreed with this country;(d) Malta and Turkey which shall be funded by additional appropriations in accordance with the provisions of the Treaty."Article 6Decision No 1296/1999/EC is hereby amended as follows:1. in Article 1(1) the date "31 December 2001" shall be replaced by "31 December 2002";2. in Article 2(1) the words "in accordance with Article 5" shall be replaced by the words "in accordance with the procedure laid down in Article 5a(2)";3. Article 4(1) shall be replaced by the following:"1. The financial framework for the implementation of the programme for the period from 1 January 1999 to 31 December 2001 shall be EUR 3,9 million and for the period from 1 January 2002 to 31 December 2002, EUR 1,3 million.";4. Article 5 shall be replaced by the following:"Article 5Implementing measuresThe measures necessary for implementing this Decision, relating to the matters referred to below, shall be adopted in accordance with the advisory procedure referred to in Article 5a(2):(a) the work programme;(b) the criteria and procedures for selecting and financing projects under the programme;(c) the procedure for monitoring and continuous evaluation referred to in Article 7.";5. the following Article shall be inserted:"Article 5aCommittee1. the Commission shall be assisted by a committee.2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.3. The committee shall adopt its rules of procedure."6. in Article 6:(a) in paragraph 1 the words "in accordance with the procedure laid down in Article 5" shall be replaced by the words "in accordance with the procedure laid down in Article 5a(2)",(b) paragraph 2 shall be replaced by the following:"2. This programme shall be open to participation by the following countries:(a) the EFTA/EEA countries in accordance with the conditions provided for in the EEA Agreement;(b) the associated countries of central and eastern Europe in accordance with the conditions laid down in the Europe Agreements, the Additional Protocols to these Agreements and the decisions of the relevant Association Councils;(c) Cyprus which shall be funded by additional appropriations, in accordance with procedures to be agreed with this country;(d) Malta and Turkey which shall be funded by additional appropriations in accordance with the provisions of the Treaty."Article 7Entry into forceThis Decision shall enter into force on the date of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.Done at Brussels, 26 February 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentA. Lindh(1) OJ C 365 E, 19.12.2000, p. 135.(2) Opinion delivered on 29 November 2000 (not yet published in the Official Journal).(3) Opinion of the European Parliament of 13 December 2000 (not yet published in the Official Journal) and Council Decision of 29 January 2001.(4) OJ L 95, 16.4.1996, p. 1.(5) OJ L 95, 16.4.1996, p. 9.(6) OJ L 95, 16.4.1996, p. 16.(7) OJ L 19, 22.1.1997, p. 25.(8) OJ L 193, 22.7.1997, p. 1.(9) OJ L 155, 22.6.1999, p. 7.(10) OJ C 200, 15.7.1999, p. 1.(11) OJ C 390, 15.12.1998, p. 1.(12) OJ C 200, 15.7.1999, p. 1.(13) OJ C 175, 21.6.1999, p. 135.(14) OJ C 407, 28.12.1998, p. 21.(15) OJ C 51, 22.2.1999, p. 53.(16) OJ C 172, 18.6.1999, p. 1.(17) OJ L 184, 17.7.1999, p. 23.